ILEL)
                                                                                                          S fM' P01 IS10 T8 -S
                                                                                                                 a OF APPEAI
                                                                                                        2013   N011,
                                                                                                                       13 AA 11: 17
    IN THE COURT OF APPEALS OF THE STATE OF WASHIN

                                               DIVISION II

STATE OF WASHINGTON,                                                             No. 42635 -8 -II


                                  Respondent,


       V.



KENNETH RAY YOUNGBLOOD,                                                  UNPUBLISHED OPINION


                                  11

       WORSWICK, C. J. — A jury        found Kenneth Youngblood guilty of first degree manslaughter.

Youngblood appeals his conviction, asserting that ( 1) the State presented insufficient evidence to

prove the recklessness and causation elements of first degree manslaughter and ( 2) the trial


court' s reasonable doubt instruction misled the jury on the State' s burden of proof. Because the

State presented insufficient evidence to prove the recklessness element of first degree

manslaughter, we reverse Youngblood' s conviction and remand for dismissal with prejudice.

                                                      FACTS


       On December 18, 2009, Mark Davis went to an Aberdeen, Washington bar after


attending a memorial service for a friend who had committed suicide. Youngblood was also at

the bar that evening. While at the bar, Davis appeared to be intoxicated. Davis slurred his

speech, cried over   the death   of his   friend,   and   repeatedly   stated   that he   wanted   to kill himself.
No. 42635 -8 -II



           Youngblood was speaking with Davis outside the bar when Youngblood' s daughter,

Katherine Youngblood,           and   Katherine'   s   friend, Emily Brisby,       arrived.'   The four made plans to


meet at Youngblood' s home. When they arrived at Youngblood' s home, the four began drinking

and talking. Shortly thereafter, Davis became upset and suicidal. After Davis became

distraught, Youngblood offered him between 10 and 20 pills to calm him down. According to

Brisby, Youngblood handed Davis 10 to 20 pills but, when asked, refused to tell Davis what kind

of pills   they   were,   stating only that " they     were   to   calm   him down." Report of Proceedings ( RP)


at 109.


           Shorty after ingesting the pills, Davis became " spac[ e] y" and appeared to be " heavily

sedated."     RP at 110. After approximately 20 minutes, Davis tried to go to the bathroom but was

too intoxicated to walk and had to be carried to the bathroom by Youngblood and Katherine. For

the next few hours, Brisby frequently checked the bathroom to see if Davis was okay. She saw

that Davis had fallen from the toilet with his head resting on the side of the bathtub and that he

was still breathing. Brisby stated that she wanted to call 911, but Youngblood told her not to call

911 because he had taken that amount of the medication before and knew that Davis would be


okay. Before leaving Youngblood' s home at around 3: 30 to 4: 00 AM, Brisby checked on Davis

and saw that he was still breathing. The following day, medics were called to Youngblood' s

home and found that Davis had died on the bathroom floor.

           Youngblood told police officers that he had an illness that made it difficult " for him to

remember      things, particularly      when   he has been         taking his   medication or   been   drinking."   RP at


33.   Youngblood stated to the officers that he had hosted an after -hours party at his house with

1
    For clarity, we refer to Katherine Youngblood by her first name, intending no disrespect.


                                                               2
No. 42635 -8 -II



Davis, Katherine, and Brisby. Youngblood also told officers about his prescribed medications

after the officers noticed several prescription bottles around his home. Officers collected several

prescription     bottles   as evidence,    including   a   half filled bottle
                                                                -                 of   Seroquel. 2   The State charged

                                                                                                           3
Youngblood        with   first degree   manslaughter and        controlled     substances      homicide.


          At trial; forensic toxicologist Brianne O' Reilly testified that she had tested a sample of

Davis'   s   blood,   which   test   revealed   Davis had   a   blood   alcohol   level   of   0. 230 to 0. 235.   O' Reilly' s

test of Davis' s blood sample also revealed the presence of Seroquel and clonazepam, an anti-


seizure medication. O' Reilly stated that the presence of Seroquel in Davis' s blood sample

exceeded the therapeutic dosage associated with the drug. But O' Reilly was unwilling to opine

that the Seroquel in Davis' s system caused his death. O' Reilly stated that she had trouble

determining a fatal toxicity level for Seroquel because it is " in general considered a pretty safe

medication."       RP at 70.


             Forensic pathologist Emmanuel Lacsina testified that he had performed Davis' s autopsy,

which revealed that Davis had high levels of alcohol and Seroquel in his system when he died.


Lacsina stated his opinion that the combination of Seroquel and alcohol caused Davis' s death.


Lacsina also testified that this was the first case that he had examined where Seroquel was a


factor in a person' s death.




2
    According     to the trial trial   testimony, Seroquel is      a   brand   name     for the
                                                                            drug" quetiapine," an
    anti- psychotic medication generally used in the treatment of schizophrenia or bipolar mania."
RP at 69.


3 Before trial, the trial court granted the State' s motion to dismiss the controlled substances
homicide charge. Thus, we do not address whether sufficient evidence would have supported
that charge.
No. 42635 -8 -II



         The jury returned a verdict finding Youngblood guilty of first degree manslaughter.

Youngblood timely appeals his conviction.


                                                         ANALYSIS


         Youngblood argues that the State presented insufficient evidence to support his first


degree manslaughter conviction. Specifically, Youngblood contends that the State' s evidence

was insufficient to support the recklessness element of first degree manslaughter. We agree.


          The test for determining the sufficiency of the evidence is whether, after viewing the

evidence in the light most favorable to the State, any rational trier of fact could have found guilt

beyond    a reasonable    doubt." State         v.   Salinas, 119 Wash. 2d 192, 201, 829 P.2d 1068 ( 1992). All


 reasonable inferences from the evidence must be drawn in favor of the State and interpreted

most   strongly   against   the defendant."          Salinas, 119 Wash. 2d            at   201. "   A claim of insufficiency

admits the truth of the State' s evidence and all inferences that reasonably can be drawn

therefrom."    Salinas, 119 Wash. 2d          at   201.    Circumstantial evidence and direct evidence are


deemed equally reliable. State v. Delmarter, 94 Wash. 2d 634, 638, 618 P.2d 99 ( 1980).

 Credibility   determinations       are   for the trier       of   fact   and cannot     be   reviewed on appeal."   State v.


Camarillo, 115 Wash. 2d 60, 71,    794 P.2d 850 ( 1990). To convict Youngblood for first degree


manslaughter, the State had to prove beyond a reasonable doubt the essential elements of former

RCW 9A.32. 060 ( 1997),           which provided         in   relevant part, "     A person is guilty of manslaughter in

the   first degree   when ... [   h] e recklessly       causes      the   death   of another person."      Thus, to sustain


Youngblood' s first degree manslaughter conviction.on appeal, the State' s evidence must have


been sufficient to prove that he acted recklessly.




                                                                    El
No. 42635 -8 -II



          RCW 9A.08. 010( c)       provides, "   A person is reckless or acts recklessly when he or she

knows of and disregards a substantial risk that a wrongful act may occur and his or her disregard

of such substantial risk is a gross deviation from conduct that a reasonable person would exercise

in the   same situation."      RCW 9A.08. 010( c)' s definition of recklessness contains both subjective


and objective components, such that it requires the jury to determine " both what the defendant

knew     and   how      a reasonable person would   have   acted   knowing these   facts." State v. R. H.
                                                                                                        S., 94


Wn.   App.     844, 847, 974 P.2d 1253 ( 1999).      When determining whether a defendant acted

recklessly under this definition, the trier of fact " is permitted to find actual subjective knowledge

if there is sufficient information that would lead a reasonable person to believe that a fact exists."

R. KS, 94 Wash. App. at 847.

          Youngblood contends that the State failed to present any evidence that he had actual

knowledge of the substantial risk of death created by providing 10 to 20 Seroquel pills to a

highly intoxicated Davis. In response, the State does not point to any evidence in the record

supporting the jury finding that Youngblood had specific knowledge of a substantial risk of death

that could occur by providing Seroquel to Davis, but instead asserts that it is a matter of

 common knowledge" that mixing prescription medication with alcohol could have adverse side

effects, including death. Br. of Respondent at 6. But, even accepting the State' s argument that a

reasonable person in Youngblood' s position would believe that giving a large quantity of

prescription medication to an intoxicated person could result in adverse side effects, including

the possibility of death, here the State was required to prove that Youngblood knew of and

disregarded a substantial risk that death would occur by providing an intoxicated Davis with

Seroquel       pills.   RCW 9A.08. 010( c).   We hold that the State failed to     meet   this burden.
No. 42635 -8 -II



        The State did not present any evidence that Youngblood had actual knowledge of the

risks associated with combining Seroquel with alcohol, let alone a substantial risk of death. For

example, the State did not present any testimony from a physician or pharmacist stating that they

typically caution patients against mixing Seroquel and alcohol due to the risk of death, nor did

the State present any documentary evidence, such as text from a warning label on the

prescription bottle or physician' s note. And the State did not present the half filled prescription
                                                                                 -

bottle of Seroquel that police had collected from Youngblood' s apartment.

        The State' s evidence also failed to establish that a reasonable person would believe that


giving Seroquel to an intoxicated person would likely result in the person' s death. Although

forensic toxicologist O' Reilly testified that the manufacturers of Seroquel warn against mixing

the drug with alcohol, she did not testify that such manufacturers' warnings included information

about a substantial risk of death associated with combining Seroquel and alcohol. And O' Reilly

did not opine that Seroquel was the cause of Davis' s death, testifying instead that Seroquel is " in

general considered a   pretty   safe medication."   RP at 70.


        Forensic pathologist Lacsina' s testimony similarly failed to establish knowledge of a

substantial risk of death associated with providing Seroquel to an intoxicated person. Although

Lacsina concluded that the combination of Seroquel and alcohol caused Davis' s death, he

admitted that this was the first case he had examined in which Seroquel was a factor in causing

someone' s death. In light of the State' s own expert witnesses' testimony that Seroquel is

generally considered a safe medication ( O' Reilly) and that this was the only case examined by

the witness where Seroquel was a factor in death ( Lacsina), we cannot accept the State' s claim




                                                     C
No. 42635 -8 -II



that the substantial risk of death associated with combining Seroquel and alcohol is a matter of

 common knowledge."


        Because the State' s evidence was insufficient to prove that Youngblood knew, or that a

reasonable person in Youngblood' s position would know, of a substantial risk of death


associated with providing Seroquel to a person under the effects of alcohol, it failed to establish

the element of recklessness required to sustain a first degree manslaughter conviction.


Accordingly, we reverse Youngblood' s first degree manslaughter conviction and remand for
                                4
dismissal   with prejudice.




        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2. 06. 040, it is so ordered.




                                                                     Worswick, C. J.




4
 Because we reverse Youngblood' s conviction based on the insufficiency of the State' s
evidence, we need not address his remaining issues.



                                                   7